DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing species II, sub-species A and sub-species 1 in the reply filed on 07/21/2021 is acknowledged.
Claims 30-33 and 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/sun-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2021.
Specification
The amendment filed 11/11/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not Claim 19 recites a clock to generate a timing signal, which is not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19-29, 34-36 and 39-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites a clock to generate a timing signal, which contains new matter/was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 20-29, 34-36 and 39-42 are rejected based on the dependency from claim 19. Further clarification is required.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-29, 34-36 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “timing signal” in claim 19 is used by the claim to mean “clock signal,” while the accepted 
Claims 20-29, 34-36 and 39-42 are rejected based on the dependency from claim 19. 
Further clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-29, 34-36 and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuliano et al. (US 2014/0327479) in view of Shi (US 2011/0298438).
Regarding claim 19 (as best understood), Giuliano discloses a step-up power converter [e.g. figs. 3-5] comprising: a clock [the circuit (not shown) that generates the clock signal] to generate a timing signal [paras. 0046-0047, 0053-0054, 0067]; a switched capacitor arrangement [e.g. M0/M1/M2/M3/M4/M5, C1/C2/C3] comprising a first terminal [e.g. the bottom/top terminal of M0/M1/M2] having a first voltage and a second terminal [e.g. the top terminal of M4/M5] having a second voltage, the switched capacitor arrangement to include a plurality of pump capacitors [e.g. C1,C2/C2,C3/C1-C3] to be coupled to a plurality of stack switches [e.g. M1-M4/M0/M5] via a corresponding plurality of stack nodes [e.g. the nodes above M5, M4, M3, M2 M1 or M0]; a bypass array [e.g. the paths between 38 and C1-C3/the path between C1 and 

	
Regarding claim 20 (as best understood), the combination discussed above discloses the step-up power converter of claim 19, wherein, in the first operating state, the second stack-node voltage to comprise a voltage [e.g. 10v fig. 4 or 5v/15v fig. 5 Giuliano] lower than the first stack-node voltage [e.g. 20v/15v fig. 4 or 20v/15v/10v fig. 5 Giuliano].

Regarding claim 21 (as best understood), the combination discussed above discloses the step-up power converter of claim 19, wherein, in the second operating state, the second stack-node voltage to comprise a voltage higher than the first stack-node voltage [e.g. 5v/10v Giuliano].

Regarding claim 22 (as best understood), the combination discussed above discloses the step-up power converter of claim 19, wherein, in the second operating state, the second stack-node voltage to be adjusted to comprise a voltage increased by an integer multiple of the first voltage [e.g. 5v Giuliano].

Regarding claim 23 (as best understood), the combination discussed above discloses the step-up power converter of claim 19, wherein the corresponding stack switch to comprise a stack switch operable via the second stack-node [see figs. 3-5 Giuliano].

Regarding claim 24 (as best understood), the combination discussed above discloses the step-up power converter of claim 19, wherein the plurality of pump capacitors to comprise a second pump capacitor [e.g. one of C1-C3], and wherein the at least one pump capacitor [e.g. another one of C1-C3 Giuliano] to be coupled to the first stack-node and the second pump capacitor to be coupled to the second stack-node.

Regarding claim 25 (as best understood), the combination discussed above discloses the step-up power converter of claim 19, wherein the corresponding stack switch to interconnect the second stack-node and the first terminal [see figs. 3-5 Giuliano].

Regarding claim 26 (as best understood), the combination discussed above discloses the step-up power converter of claim 19, wherein the one or more bypass paths to be formed between the first terminal and the second stack-node [see at least figs. 3-5 Giuliano].

Regarding claim 27 (as best understood), the combination discussed above discloses the step-up power converter of claim 26, wherein the one or more bypass paths to be formed to bypass at least one of the following: the first stack-node; the second stack-node; the corresponding stack switch; the at least one pump capacitor; or any combination thereof [see at least figs. 3-5 Giuliano].

Regarding claim 28 (as best understood), the combination discussed above discloses the step-up power converter of claim 19, wherein the one or more bypass paths to couple the first 

Regarding claim 29 (as best understood), the combination discussed above discloses the step-up power converter of claim 19, wherein the one or more bypass paths to cease conducting current upon initiation of the transition from the first operating state to the second operating state [see at least figs. 3-5, paras. 0046-0047 Giuliano].
Regarding claim 34 (as best understood), the combination discussed above discloses the step-up power converter of claim 19, wherein, during the first operating state, a current is to flow between the first terminal and the second terminal and wherein, during the second operating state, the current is to cease flowing between the first terminal and the second terminal [see at least figs. 3-5 Giuliano].

Regarding claim 35 (as best understood), the combination discussed above discloses the step-up power converter of claim 19, wherein the one or more bypass paths to be formed to pre-charge at least one output capacitor [e.g. C3 Giuliano] of the step-up power converter.

Regarding claim 36 (as best understood), the combination discussed above discloses the step-up power converter of claim 19, wherein the one or more bypass paths to be formed based, at least in part, on a voltage drop associated with the one or more of the corresponding plurality of stack nodes [see at least figs. 3-5 Giuliano].



Regarding claim 40 (as best understood), the combination discussed above discloses the step-up power converter of claim 19, wherein the one or more bypass paths comprise a combination of a plurality of bypass diodes [e.g. each diode 520 in Shi is applied to each bypass path in fig. 3 of Giuliano] and a plurality of bypass switches [e.g. switches in 38 fig. 3 of Giuliano].

Regarding claim 41 (as best understood), the combination discussed above discloses the step-up power converter of claim 19, further comprising a plurality of phase nodes [e.g. VP1, VP2 Giuliano] connected to the plurality of pump capacitors.

Regarding claim 42 (as best understood), the combination discussed above discloses the step-up power converter of claim 19, wherein the bypass diode is a forward-biased bypass diode [see at least 520 Shi and fig. 3 of Giuliano].
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-29, 34-36 and 39-42  have been considered but are moot because the new ground of rejection rely on a new reference Shi (US 2011/0298438), which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842